..                                                                    RECEiV~D    IN
                                                                     COURT OF CR!MINAL APPEALS

                                                                           AUG 14 2015

                                                                        Abet PlCOSta, Clerk

f!OIJ.RI LJI CJ(1lY1:LA/IU. lllffl75 .
-fJ. tJ. i3&7X /.J3tJ%, L'IIJ1f1PL ST/IT-foJ/-   ?f_v:   J;}J?- /£}1 35 i -3 5
 ,4usT1~ 12-Yil.s 797//                                  )JX- lf'l    3Si~ 3 ~